DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
	The Examiner notes that Applicant has clarified the previous 112(b) rejection with respect to claim 2, and the rejection is withdrawn. 

Allowable Subject Matter
Claims 1-7 are allowed.
The following is an examiner’s statement of reasons for allowance: the closest prior art of record is Yoshinori (JP2013189118A) in view of Takeuchi (WO2014073151A1).
The prior art of record when considered as a whole, either alone or in combination, does not anticipate or render obvious:
A refrigerant cycle device for a vehicle comprising: a compressor that is configured to draw and discharge a refrigerant; a radiator that is configured to radiate a heat of the refrigerant discharged from the compressor; a first expansion valve and a second expansion valve that are disposed in parallel with each other and configured to decompress the refrigerant having released the heat in the radiator; a first evaporator that is configured to exchange heat between the refrigerant having been decompressed by the first expansion valve and an air to be blown to a vehicle cabin to evaporate the refrigerant; a second evaporator that is configured to exchange heat between the refrigerant having been decompressed by the second expansion valve and a heat medium for cooling a battery; and a controller that is configured to control a throttle opening of the second expansion valve, wherein the controller is configured to switch between a first evaporator priority control and a second evaporator priority control, the controller is configured to: Serial No. 17/110,641Page 2 of 15control the throttle opening of the second expansion valve according to a refrigerant condition in the second evaporator during the second evaporator priority control; and control the throttle opening of the second expansion valve according to at least one of a temperature of the first evaporator, a temperature of the refrigerant flowing through the first evaporator, and a temperature of the air having exchanged heat in the first evaporator during the first evaporator priority control, and the controller is configured to switch the second evaporator priority control to the first evaporator priority control when the at least one of the temperatures is equal to or higher than a switching temperature in the second evaporator priority control.
Yoshinori teaches the structure of the refrigerant cycle device, teaching the main components of the claim and basic controls such as switching between different evaporator modes based on a switching temperature. However, Yoshinori does not teach that the second expansion valve and the throttle control limitations associated with the second expansion valve. Specifically:
“control the throttle opening of the second expansion valve according to a refrigerant condition in the second evaporator during the second evaporator priority control; and control the throttle opening of the second expansion valve according to at least one of a temperature of the first evaporator, a temperature of the refrigerant flowing through the first evaporator, and a temperature of the air having exchanged heat in the first evaporator during the first evaporator priority control.
Takeuchi teaches a refrigeration device for battery cooling (Takeuchi, Abstract) which features a radiator (Takeuchi, 17, Fig. 1) which is connected to a first evaporator (Takeuchi, 20, Fig. 1) and a second evaporator (Takeuchi, 15, Fig. 1) with a first and second expansion valve that are connected in parallel (Takeuchi, 19, 21, Fig. 1), wherein the second expansion valve is throttled in response to the superheat degree of refrigerant flowing out of the first evaporator (Takeuchi, Description, pg. 6, paragraph 6). 
However, Takeuchi fails to teach the specifics of the controls recited in the claim, specifically, Takeuchi fails to teach the first and second evaporator priority control which control the opening of a valve. In the context of the combination, the Examiner believes that it would not be obvious due to the silence of Takeuchi with regard to control being performed during the first evaporator priority control. 
Thus, the modification would not be obvious, and the independent claim would not be obvious to modify the prior art structures to have the claimed invention without improper hindsight of independent claim 1, with dependent claims therefrom are considered allowable. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAEL N BABAA whose telephone number is (571)270-3272. The examiner can normally be reached M-F, 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry-Daryl Fletcher can be reached on (571)-270-5054. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NAEL N BABAA/Examiner, Art Unit 3763